





CITATION:
Hadjor v. Sault Ste. Marie Chamber of
          Commerce, 2011 ONCA 811



DATE: 20111220



DOCKET: C52748



COURT OF APPEAL FOR ONTARIO



Sharpe and Epstein JJ.A. and Pardu J. (
ad hoc
)



BETWEEN



T. Kofi Hadjor



Appellant (Plaintiff)



and



The
          Sault Ste. Marie Chamber of Commerce,

The Sault Ste.
          Marie Police Services Board,

Monique
          Rollin, David Helwig, and

The
Soo Today.com



Respondents (Defendants)



Osborne G. Barnwell, for the
          appellant



Brian L. DeLorenzi, for the
          respondents David Helwig and The Soo Today.com

John C. Walker, for the
          respondents The Sault Ste. Marie Police Services Board and Monique Rollin



Heard & released
          orally:
December 7, 2011



On appeal from the order of
          Justice Edward J. Koke of the Superior Court of Justice dated September 10,
          2010.



ENDORSEMENT



[1]

The appellant raises three grounds of appeal from the dismissal of his
    defamation claim following a jury trial.


1. the jurys verdict was perverse and
      unreasonable;

2. there were errors of law relating to
      qualified privilege, responsible communication and fair comment; and

3. the trial
      judges charge to the jury was unbalanced and factually flawed.


[2]

We see no merit in the argument that the verdict was perverse.  There
    was ample evidence to support each of the jurys answers to the questions put.

[3]

Nor do we agree that the trial judge erred in law in leaving the
    defences of qualified privilege, responsible communication and fair comment
    with the jury in the circumstances of this case.  There was a sound basis in
    law to put each of these defences to the jury.  The trial judge left with the
    jury the factual issues that had to be decided in relation to each of these
    defences and, as we have indicated, there was a basis in the evidence for the
    jurys answer to each question.

[4]

Finally, we do not agree that the trial judges charge was otherwise
    unfair, unbalanced or factually inaccurate.  The trial judge properly explained
    to the jury that the factual issues were theirs to decide and in our view, he
    did not treat any of the evidence improperly or unfairly.

[5]

Accordingly, the appeal is dismissed with costs to each set of respondents
    in this court fixed at $10,000 inclusive of disbursements and HST.

Robert J. Sharpe J.A.

G.J.
    Epstein J.A.

G. Pardu J. (
ad hoc
)


